 1   CATHERINE E. HOLZHAUSER, SBN 118756
     CHRISTOPHER HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone:   (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       cholzhauser@beesontayer.com; chammer@beesontayer.com
 5
     Attorneys for Plaintiff TRUSTEES ON BEHALF
 6   OF THE TEAMSTERS BENEFIT TRUST

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     TRUSTEES ON BEHALF OF THE                            Case No. 2:18-cv-02450-JAM-DB
11   TEAMSTERS BENEFIT TRUST
                                                          STIPULATION FOR ENTRY OF
12                                           Plaintiff,   JUDGMENT AND ORDER

13                           v.

14   PATTERSON HEAVY HAUL, INC.

15                                        Defendant.

16

17
            PLAINTIFF, TRUSTEES ON BEHALF OF THE TEAMSTERS BENEFIT TRUST
18
     (Plaintiff) and DEFENDANT, PATTERSON HEAVY HAUL, INC. (Defendant) STIPULATE AND
19
     AGREE that the Court may render judgment in favor of Plaintiff and against Defendant in the
20
     amount of $10,743.30, which includes $6,692.41 owed in unpaid contributions and associated
21
     liquidated damages, $3,539.30 in attorneys’ fees, and $511.59 in post-judgment interest (10 percent
22
     per annum).
23
            Plaintiff and Defendant further agree that Plaintiff is entitled to conduct an audit of
24
     Defendant’s payroll records to determine whether Defendant has made the necessary contributions to
25
     the Teamsters Benefit Trust for its employees. Plaintiff requires access to Defendant’s payroll
26
     records and Defendant agrees to provide them for this purpose.
27

28
                                                                                                                 1
     STIPULATION FOR ENTRY OF JUDGMENT AND ORDER                                               18cv2450.o.2519.docx
     Case No. 2:18-cv-02450-JAM-DB
 1          IT IS FURTHER STIPULATED and agreed by the parties that execution will not issue on the
 2   Judgment so long as Defendant fully complies with the following conditions:
 3          A.        Plaintiff agrees that although the full judgment amount, excluding the post-judgment
 4   interest, is due and payable to Plaintiff as of the date of entry of judgment with the Court, Plaintiff
 5   will accept and Defendant will be entitled to pay off this Judgment in full by making the following
 6   payments, commencing on February 15, 2019 and continuing on a monthly basis through July 15,
 7   2019 until a total of $10,743.30 is paid. The payments shall be made according to the following
 8   payment schedule:
 9                       Due Date                           Amount Due
10               1.      February 15, 2019                  $1,790.55 [$1,705.29 + $85.26 in interest]
11               2.      March 15, 2019                     $1,790.55 [$1,705.29 + $85.26 in interest]
12               3.      April 15, 2019                     $1,790.55 [$1,705.29 + $85.26 in interest]
13               4.      May 15, 2019                       $1,790.55 [$1,705.29 + $85.26 in interest]
14               5.      June 15, 2019                      $1,790.55 [$1,705.29 + $85.26 in interest]
15               6.      July 15, 2019                      $1,790.55 [$1,705.29 + $85.26 in interest]
16   Each of said payments shall be made by check payable to Teamsters Benefit Trust Fund and shall
17   be sent to Beeson, Tayer & Bodine, 520 Capitol Mall, Suite 300, Sacramento, California, 95814;
18   Attention: Catherine Holzhauser.
19          B.        All payments shall be timely if they are received no later than the due dates set forth
20   above. Any payments received after the due dates shall incur a ten percent (10%) late fee on that
21   installment payment.
22          C.        There shall be no pre-payment penalty if Defendant chooses to pay this obligation in
23   full and no additional interest payments shall be due once the balance is paid in full.
24          D.        The parties agree that if, for any reason, any payment under the terms of this
25   Stipulation is not made within ten (10) days of its due date, the entire remaining amount owed under
26   the payment plan shall become due and payable and Plaintiff shall, at its option, be entitled to execute
27   on the entire amount of the Judgment, less any payments already made by Defendant to Plaintiff.
28
                                                                                                                  2
     STIPULATION FOR ENTRY OF JUDGMENT AND ORDER                                                18cv2450.o.2519.docx
     Case No. 2:18-cv-02450-JAM-DB
 1          E.      In the event of default, Plaintiff shall be entitled to recover any and all costs of
 2   collection, including any reasonable attorney fees it may incur while seeking to enforce, recover or
 3   satisfy this judgment.
 4          F.      In addition, Defendant agrees to provide to Plaintiff’s auditor, Lindquist LLP, by
 5   February 15, 2019, accurate copies of the following documents for the testing period June 1, 2014 to
 6   April 30, 2018:
 7
            1) Transmittals (monthly contribution reports) to the Teamsters Benefit Trust for the entire
 8          testing period;

 9          2) Payroll registers or other documents that show wages paid/worked and hours paid/worked
            by pay period (bi-weekly) for the entire testing period;
10
            3) Timecard for the most recent quarter (2018 Quarter 1);
11
            4) Job classification documentation for all employees including employees NOT reported to
12          the Trust. (i.e. Workers compensation reports, screen shot of job title or job description from
            human resource database, organization chart, phone lists including title, signed job
13          applications, business cards, master employee roster, etc.);
14          5) Seniority lists covering the entire testing period;
15          6) Monthly transmittals to other Trust Funds for the following quarters: 2018 Q1, 2017 Q2,
            2016 Q3;
16

17          G.      Should Defendant fail to provide any of the above listed documents by February 15,
18   2019, Defendant agrees that upon Plaintiff’s request and thirty (30) days written notice, Plaintiff’s
19   auditor shall be granted physical access to Defendant’s business office located at 6342 E. VICTOR
20   ROAD, LODI CA 95240 and to review and copy Defendant’s above referenced business records,
21   whether stored in physical or electronic format.
22

23
     Dated: January 31, 2019                              BEESON, TAYER & BODINE, APC
24

25
                                                          By:   /s/
26                                                              CATHERINE E. HOLZHAUSER
                                                                CHRISTOPHER HAMMER
27                                                        Attorneys for Trustees on Behalf of the
                                                          Teamsters Benefit Trust
28
                                                                                                                  3
     STIPULATION FOR ENTRY OF JUDGMENT AND ORDER                                                18cv2450.o.2519.docx
     Case No. 2:18-cv-02450-JAM-DB
 1   Dated: January 31, 2019
 2                                            By:  /s/
                                                   LAURIE SILVIA
 3
                                              Controller/CFO, Patterson Heavy Haul, Inc.
 4

 5

 6

 7
     IT IS SO ORDERED.
 8

 9   Dated: 2/5/2019                                /s/ John A. Mendez
                                              U.S. DISTRICT JUDGE JOHN A. MENDEZ
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                 4
     STIPULATION FOR ENTRY OF JUDGMENT AND ORDER                               18cv2450.o.2519.docx
     Case No. 2:18-cv-02450-JAM-DB
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     18cv2450.o.2519.docx
     Case No. 2:18-cv-02450-JAM-DB
